TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00356-CR
NO. 03-02-00357-CR

NO. 03-02-00358-CR



Robert Earl Clincy, Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 52,695, 52,696 & 52,697, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant's motions to dismiss these appeals are granted.  See Tex. R. App. P.
42.2(a).  The appeals are dismissed.



  
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   August 8, 2002
Do Not Publish